Exhibit 10.5





EAST WEST BANCORP, INC.



2003 DIRECTORS' RESTRICTED STOCK PROGRAM



This 2003 Directors' Restricted Stock Program ("Program") sets forth the terms,
conditions and restrictions under which common stock of East West Bancorp, Inc.,
a Delaware corporation (the "Company"), may be awarded from time to time to
members of the Board of Directors of the Company or one or more of its
Affiliates (defined below).



WHEREAS, the Board of Directors of the Company adopted the 1998 Stock Incentive
Plan (the "1998 Stock Incentive Plan") under which the Board of Directors, or a
committee of the Board of Directors of the Company administering the 1998 Stock
Incentive Plan (the "Committee"), may from time to time approve the grant to
Directors of the Company or one or more of its Affiliates of awards of common
stock, par value $.001 per share, of the Company (the "Common Stock") subject to
certain restrictions and other terms and conditions ("Restricted Stock"); and



WHEREAS, this Program sets forth the terms, conditions and restrictions of
awards of Restricted Stock which may be granted to Directors of the Company or
one or more of its Affiliates ("Recipients") under this 2003 Directors'
Restricted Stock Program.



NOW, THEREFORE, this Program is as follows:



1. Restricted Stock Award. The Company intends from time to time to grant to
Directors awards of shares of Restricted Stock (each an "Award") pursuant to The
East West Bancorp, Inc. 1998 Stock Incentive Plan, as the same may be amended
from time to time (the "Plan"), upon the terms and subject to the conditions and
restrictions herein. All capitalized terms not defined herein shall have the
meanings given them in the Plan as in effect on the date of any award of
Restricted Stock.

2. Directors.

The persons eligible to receive awards of Restricted Stock pursuant to this
Program shall be any person who is a non-employee director of the Company or any
of its Affiliates ("Directors").





3. Restrictions. Awards of Restricted Stock shall be subject to the risk of
forfeiture set forth in Section 4 and the restrictions on transfer set forth in
Section 5 (collectively the "Restrictions").

4. Forfeiture of Restricted Stock. Except as set forth in Section 6, immediately
upon a termination of Recipient's membership on the Board of Directors of the
Company or an Affiliate ("Termination of Membership") prior to the third
anniversary of any award of Restricted Stock, whether such termination is with
or without cause and whether voluntary or involuntary, the Recipient's rights in
any Restricted Stock then subject to Restrictions shall lapse and such
Restricted Stock shall be forfeited. For purposes of any Award "Affiliate" shall
mean any person that directly or indirectly controls, or is under common control
with, or is controlled by such person.

5. Restrictions on Transfer. Except as set forth in Section 6, Restricted Stock
and all rights and interests therein may not be transferred by the Recipient for
a period of three years ("Restricted Period") other than by will or the laws of
descent and distribution, pursuant to a "Permitted Family Transfer", or pursuant
to a "qualified domestic relations order" within the meaning of the Internal
Revenue Code. During the lifetime of the Recipient, Restricted Stock may only be
earned by and issued to the Recipient, his or her Beneficiary, or Permitted
Transferee. A "Permitted Family Transfer" means the transfer by gift of any or
all shares during Recipient's lifetime to: (a) a trust in which members of
Recipient's immediate family (spouse, lineal descendent, including adoptive
relationships, or antecedent, step-child, father, mother, brother, sister,
in-laws, or a person (other than a tenant or employee of Recipient) sharing the
Recipient's household, have more than a fifty percent (50%) beneficial interest;
(b) a foundation in which Recipient's immediate family or Recipient controls the
management of assets; (c) or any other entity in which members of Recipient's
immediate family or Recipient own more than fifty percent (50%) of the voting
interests. No non-permitted transferee of a Recipient or beneficiary shall have
any right in or claim to any Restricted Stock or other assets of the Plan, nor
shall the Company, or any of its Affiliates be subject to any claim for benefits
hereunder. All permitted transferees of Restricted Stock or any interest therein
will receive and hold such Restricted Stock or interest subject to the
provisions of this Program, including the forfeiture provisions.

6. Lapse of Restrictions.

(a) Subject to forfeiture as provided in Section 4 and acceleration as provided
in Section 6(b), all Restrictions with respect to any Restricted Stock shall
lapse on the third anniversary of the date such Award of Restricted Stock is
granted.

(b) All Restrictions with respect to any Restricted Stock shall lapse prior to
the third anniversary of the date such Restricted Stock is granted, and shall no
longer be subject to forfeiture, upon the earlier of (i) the Recipient's death
or Permanent Disability; or (ii) a Change of Control or (ii) the term of the
Director has ended and the Director has not been elected for a new term.

"Permanent Disability" means the inability of a Recipient to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that has lasted or
can be expected to last for a continuous period of not less than 12 months. A
Recipient shall not be deemed to have a Permanent Disability until proof of the
existence thereof shall have been furnished to the Company in such form and
manner, and at such times, as the Company may require. Any determination by the
Company that a Recipient does or does not have a Permanent Disability shall be
final and binding.



"Change of Control" means the first to occur of the following events:



(I) any date upon which the directors of the Company who were last nominated by
the Board of Directors for election as directors cease to constitute a majority
of the directors of the Company;



(II) the date of the first public announcement that any person or entity,
together with all Affiliates and Associates (as such capitalized terms are
defined in Rule 12b-2 promulgated under the Securities Exchange Act of 1934, as
amended (the "Exchange Act")) of such person or entity, shall have become the
Beneficial Owner (as defined in Rule 13d-3 promulgated under the Exchange Act)
of voting securities of the Company representing more than 50% of the voting
power of the Company (a "Majority Stockholder"); provided, however, that the
terms "person" and "entity," as used in this clause (II), shall not include
(1) the Company or any of its Affiliates, (2) any employee benefit plan of the
Company or any of its Affiliates, (3) any entity holding voting securities of
the Company for or pursuant to the terms of any such plan or (4) any person or
entity who was a Majority Stockholder on the date of adoption of the Program by
the Company; or



(III) a reorganization, merger or consolidation of the Company (other than a
reorganization, merger or consolidation the purpose of which is (A) to change
the Company's domicile solely within the United States or (B) the formation of a
holding company in which the shareholders of the holding company after its
formation are substantially the same as for the Company prior to the holding
company formation), the consummation of which results in the stockholders of the
Company owning, directly or indirectly, 50% or less of the voting power of the
surviving entity.



(c) Upon the lapse of the Restrictions, the Company shall cause new certificates
with respect to such shares of Restricted Stock to be issued and delivered to
the Recipient or Recipient's beneficiary, free from the legend provided for in
Section 7 and any of the other Restrictions. Notwithstanding the foregoing, no
such new certificate shall be delivered to the Recipient or Recipient's
beneficiary unless and until the Recipient or Recipient's beneficiary shall have
paid to the Company in cash the full amount of any federal and state withholding
or other employment taxes applicable to the taxable income of the Recipient
resulting from the Award of Restricted Stock or the lapse of the Restrictions.

(d) For vesting purposes, any fractional shares shall be rounded down to the
nearest whole number, provided that such fractional shares shall be aggregated
and vested on the date when all Restrictions lapse or expire.

(e) The Board of Directors of the Company shall have the authority, in its sole
and absolute discretion, to accelerate the time at which any or all Restricted
Stock granted under this Program shall vest, or to remove any or all of the
Restrictions applicable to such Restricted Stock whenever the Board of Directors
may determine that such action is appropriate by reason of changes to applicable
tax or other laws, or other changes in circumstances occurring after the
commencement of the Restricted Period.

7. Legend; Stop Transfer Order.

(a) Until all Restrictions lapse and new certificates are issued pursuant to
Section 6(c), certificates representing shares of Restricted Stock issued
pursuant to this Program shall bear the following legend:

"THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO REACQUISITION BY EAST
WEST BANCORP, INC., AND SUCH SHARES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO THE PROVISIONS OF THE 1999 SPIRIT OF OWNERSHIP RESTRICTED
STOCK PROGRAM."

(b) Recipient agrees that, in order to ensure compliance with the restrictions
referred to herein, the Company may issue appropriate "stop transfer"
instructions to its transfer agent, if any, and that, if the Company transfers
its own securities, it may make appropriate notations to the same effect in its
own records.

(c) The Company shall not be required (i) to transfer on its books any
Restricted Stock that has been sold or otherwise transferred in violation of any
of the provisions of this Program or (ii) to treat as the owner of any such
Restricted Stock or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Restricted Stock shall have been so
transferred.

8. Escrow of Shares. For purposes of facilitating the enforcement of the
Restrictions of the Program and each Award the certificate(s) for the Restricted
Stock shall be held by the Secretary of the Company, or the Secretary's
designee, in escrow who shall take all such actions and shall effectuate all
such transfers and/or releases as are in accordance with the terms of this
Program. By accepting an Award Recipients acknowledge that the Secretary of the
Company, or the Secretary's designee, is so appointed as the escrow holder with
the foregoing authorities as a material inducement to making the Award and that
said appointment is coupled with an interest and is accordingly irrevocable. By
accepting an Award Recipients also agree that said escrow holder shall not be
liable to any party hereof (or to any other party). The escrow holder may rely
upon any letter, notice or other document executed by any signature purported to
be genuine and may resign at any time. Recipient agrees that if the Secretary of
the Company, or the Secretary's designee, resigns as escrow holder for any or no
reason, the Board of Directors of the Company shall have the power to appoint a
successor to serve as escrow holder.

9. Rights as Stockholder. A Recipient shall have all the rights of a stockholder
of the Company with respect to the Restricted Stock, subject to the Restrictions
and other terms of this Restricted Stock Program, including the right to vote
the Restricted Stock and the right to receive all dividends or other
distributions paid or made with respect to the Restricted Stock; provided,
however, that any additional shares of Restricted Stock to which Recipient shall
be entitled as a result of stock dividends, stock splits or any other form of
recapitalization in respect of shares of Restricted Stock subject to
Restrictions shall also be subject to the Restrictions until the Restrictions on
the underlying shares of Restricted Stock lapse or expire.

10. Removal of Legends on Certificates and Return of Stock Powers. When the
Company delivers to the Recipient, Beneficiary or Permitted Transferee the
certificate in respect of Restricted Stock distributed pursuant to Section 8
above, the Recipient or Beneficiary shall also receive back the related stock
power held by the Company pursuant to Section 8 above. The distributed shares of
Restricted Stock shall be free of the Restrictions and such certificate shall
not bear the legend provided for in Section 7 above.

11. Adjustments for Capital Changes. In the event of any change in the
outstanding shares of the Company Stock resulting from any stock dividend or
split, recapitalization, merger, consolidation, spin-off, reorganization,
combination or exchange of shares, or other similar capital adjustment, or other
increase or decrease in such shares without receipt or payment of consideration,
the Board of Directors may adjust any Restricted Stock Award in accordance with
Section 7 of the Plan.

12. Program and Program Interpretations as Controlling. Restricted Stock awarded
pursuant to this Program is subject to all the terms and conditions of the
Program, as the same may be amended from time to time by the Company. The
Company shall have the right to amend the Program at any time and in any manner
without the consent of or prior notice to Recipients; provided, however, that no
such amendment shall deprive a Recipient, without his or her consent, of any of
a Recipient's rights under this Program. The interpretation and construction by
the Board of Directors of the 1998 Stock Incentive Plan, this Program, the
Restricted Stock and such rules and regulations as may be adopted by the
Committee for the purpose of administering the 1998 Stock Incentive Plan and
this Program shall be final and binding upon all Recipients.



13. No Contract Rights. No provision of this Program or of any Restricted Stock
awarded hereunder shall confer upon a Recipient any right to continue as a
director of the Company or any of its Affiliates or to continue under any other
contract that may exist between a Recipient and the Company or any Affiliate.



14. Code Section 83(b) Election. Each Recipient of an Award, by accepting
Restricted Stock, agrees to notify the Company in the event Recipient makes an
election under Section 83(b) of the Internal Revenue Code (or any successor
provision) or corresponding provisions of state or local tax laws with respect
to any award of Restricted Stock. In that event, any required withholding and/or
employment tax payments as a result of such election shall thereupon be made ,
such withholding may be from the Recipient's compensation from the Company, or
an Affiliate, from cash supplied by the Recipient, or (to the extent permitted
by law) Restricted Stock otherwise issuable to the Recipient.

15. Securities Laws. The issuance of Restricted Stock shall be subject to any
federal or state securities law restrictions, as the Board of Directors is
advised by its counsel.

16. Governing Law. This Program shall be governed by and construed and enforced
in accordance with the laws of the State of California without reference to
choice or conflict of law principles.



17. Notices. All notices and other communications required or permitted to be
given pursuant to this Program shall be in writing and shall be deemed given if
delivered personally or five days after mailing by certified or registered mail,
postage prepaid, return receipt requested, to the Company at 415 Huntington
Drive, San Marino, California 91108, Attention: Corporate Secretary, or to a
Recipient at the Recipient's work or home address as set forth on the records of
the Company.



18. Separate Advice and Representation. The Company and its Affiliates are not
providing any Recipient with advice, warranties, or representations regarding
any of the legal, tax or business effects to Recipient with respect to the
Program or any Award of Restricted Stock. Each Recipient is encouraged to seek
legal, tax and business advice from Recipient's own legal, tax and business
advisers as soon as possible.